Case 8:20-cv-02469-PWG Document 4 Filed 08/27/20 Page 1 of 7

     
 
   

2
z# |

= IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND
u |

MONICA GAREY :

14102 BRAMBLE CT #202

LAUREL, MD 20708,

|
c @ ... @) a>wrer
|

Plaintiff,

v. Case No. CALQ0- 3 439
NAVY FEDERAL CREDIT UNION
Resident Agent:
MARIE A. MCDUFFIE
820 FOLLIN LN SE
VIENNA, VIRGINIA 22180

Defendant,

TRANSWORLD SYSTEMS INC.
Resident Agent: |
THE CORPORATION TRUST INCORPORATED
2405 YORK ROAD

‘ SUITE 201
LUTHERVILLE TIMONIUM MD 21093-2264

 

 

  
    
  
 

 

2.
B
175.88
Rort 3 44856
Bik + 188
{B244 py

       

Jun 9s 2BP8

    

LUTHERVILLE TIMONIUM MD 21093-2264

Defendant,

 

 
-20-CV-02469-PWG Document 4 Filed 08/27/20 Page 2 of 7

 
 
 

  
 
 
   
   
  
   
  
 
  
   
   
   

OLLECTO INC. |
ident Agent:

CORPORATION TRUST INCORPORATED
2405 YORK ROAD
‘SUITE 201
LUTHERVILLE TIMONIUM MD 21093-2264

  
  
   
 

Defendant,

i SOUTHWEST CREDIT SYSTEMS, L-P.
: Resident Agent:
THE CORPORATION TRUST INCORPORATED
2405 YORK ROAD
SUITE 201
LUTHERVILLE TIMONIUM MD 21093-2264

Defendant,

1C SYSTEM, INC
Resident Agent:
THE CORPORATION TRUST INCORPORATED
2405 YORK ROAD
{ SUITE 201
LUTHERVILLE TI

   
 

MONIUM MD 21093-2264

 

      
 

 

ursuant to 15 US.

 
 

ica Garey is a natural pers:

   

 

 

 

 
~02469-P\ Document 4 Filed 08/27/20 Page 3 of 7

 
  

= 2 Truist Bank, fka SunTrust Bank, is a national bank offering various banking and loan

x

services to consumers.
4. NFCU is the largest credit union in the entire United States!
5. TSI is a debt collector specializing in the collection of medical bills.
6. ICS is a debt collector based out of Minnesota.

ie DASlis a debt collector specializing in phone bills.

 

8, EOSlis a debt collector specializing in phone bills.
FACTUAL ALLEGATIONS i

9. Truist Bank has reported and is reporting that it foreclosed dn Ms. Garey’s mortgage.

  
 
 
  
 
 
 
  
  
  

However, the reporting is inaccurate and/or misleading because Truist Bank did not foreclose in
compliance with the, mortgage loan documents and Maryland law. On November 4, 2019, Ms. Garey
disputed Truist Bank’s reporting with the credit bureaus. Truist Bank received Ms. Garey’s disputes
from the credit bureaus but failed to conduct a reasonable investigation of her disputes and continued
to report inaccurate and misleading information.

10. | NFCU has reported and is reporting that it foreclosed on}

However, the reporting is inaccurate and/or misleading because Truist:

 

compliance with the mortgage loan documents and Maryland law. On Nove
disputed Truist Bank’s reporting with the credit bureaus. Truist Bank received Ms. Garey’:

from the credit bureaus but failed to conduct a reasonable investigation of her disputes and continued

to report inaccurate and misleading information:

 

11. TSI has reported and is reporting that Ms. Garey has an unpaid medical collections.
However, the reporting is inaccurate and/or misleading because TSI does own any debts owed by
|
Ms. Garey, TSI does not have a legal right to collect on any debts owed by Ms. Garey, TSI is seeking

to collect an amount that is not owed to the creditor and Ms. Garey ptid and/or submitted her

 

  
~

a:
=

 

ingijrance informatibn for the payment of her medical debts. In November 2019, December 2019,

and March 2020, Ms. Garey disputed TSI’s reporting with the credit bureaus. TSI received Ms.

Garey’s disputes fr
disputes and contint

12, DAS
However, the report
phone bill to DAS 2
included on her repe

13. EOS

|
om the credit bureaus but failed to conduct a reasonable investigation of her

1ed to report inaccurate and misleading information.

has reported and is reporting that Ms. Garey’s has an unpaid phone bill.
ng is inaccurate and/or misleading because Ms. Garey does not owe the reported
nd/or the phone bill is older than 7 years old and therefore, the debt cannot be

Ets.

has reported and is reporting that Ms. Garey’s has an unpaid phone bill.

 

However, the reporting is inaccurate and/or misleading because Ms. Garey not owe the reported

phone bill to EOS and/or the phone bill is older than 7 years old and therefore, the collection cannot

be included on her reports.

14.
the reporting is inac
she has no legal obl
Center is inaccurate
Hospital debt but IC
are incomplete as th

15. SWC
However, the report!

cable bill to SWCS

collection is incomp

    
 

16. Plain

ICS has reported and is reporting that Ms. Garey’s has two unpaid debts. However,

curate and/or misleading because Ms. Garey does not owe ICS any money as
igation to pay ICS, the amount that ICS claims is owed to Arlington Womens
, ICS is attempting to collect an additional fee or interest on the Banfield Pet
S has no legal right to collect additional fees or interest. Further, the collections
e open dates are not included in the report.
S has reported and is reporting that Ms. Garey’s has an unpaid cable bill.
ng is inaccurate and/or misleading because Ms. Garey does not owe the reported
and Ms. Garey did not owe the reported amount to Comcast. Further, the

COUNT ONE: VIOLATION(S) OF FDCPA |
(as to defendants TSI, DAS, SWCS, ICS & EOS)

lete for no open date is being reported.

tiff incorporates the preceding allegations by reference.

 

 

 

 
 

».

J
=
Se

<
r
r

4 17.

claiming they had ri

18.

amount of the debt

19. Defe:
the legal status they
20.

false to the credit bu

21. Defe
reporting a debt tha
debt they have no ri

22. + Defe
credit and/or dissua
due to the stress tha
erroneous informati
Plain

23.

Defendants’ violatic

24. Plain
25.
system called, “e-O

customers such as

bureaus are systemic and uniform.

that was owed to the creditor.

had rights or misrepresenting their rights to collect ad

Ireaus.

ndants violated 15 U.S.C. § 1692f by using unfair

ght to, etc.) means to collect a debt.

ded her from applying for credit, and Plaintiff suffere
t is attendant with coping with the credit damage and:
on removed or corrected.

tiff seeks $50,000 in actual damages and $5,000 i

ys under the Act.

COUNT TWO: VIOLATION(S) OF FCRA
(as to all Defendants)

ndants DAS, EOS and SWCS violated 15 U.S.C. 7 1

O Page 5 of. 7

}

|
Defendants TSI, DAS, EOS, ICS and SWCS violated 15 U.S.C. | 1692e by falsely

ghts or misrepresenting their rights to collect a debt from Plaintiff.

|
Defendants TSI, ICS and SWCS violated 15 U.S.C. J 1692e by misrepresenting the

692e by misrepresenting

ebt from Plaintiff.

Defendants violated 15 U.S.C. 4 1692e by reporting information that they knew was

or unconscionable (e.g.

t is older than 7-years old, attempting to collect unauthorized amounts, collect a

ndants’ violations ruined Plaintiff's credit and prevented her from obtaining

d and suffers from stress

endeavoring to have the

n Statutory damages for

 

 

 

 

tiff incorporates the preceding allegations by reference.

whee the Plaintiff mailed her disputes to the credit bureaus, they used a dispute
scar”, which has been adopted by the credit bureaus and by their furnisher-

Defendants. It is an automated system and the posceslutes used by the credit

 
-Case 8:20-cv-02469-PWG Document 4 Filed 08/27/20 Page 6 of 7

   
   
 
  
    
    
 
  
  
  
 
   
  

‘ | |
ce @ eo

x |
=< |
ny 26. | When the credit bureaus receive a consumer dispute, they (usually via an outsourced

SE
vendor) translate that dispute into an “ACDV” form. Defendants understood the nature of the

Plaintiff's dispute when they received the ACDV from the credit bureaus |
}
27. Based on the manner in which the credit bureaus responded to the Plaintiff's disputes,

representing that Defendants had “verified” the supposed accuracy of their reporting and/or that the

source of the reporting provided additional information, Plaintiff alleges that the credit bureaus did

 

in fact forward the Plaintiff's dispute via an ACDV to Defendants.
28. Notwithstanding the above, Defendants follow a standard and systemically unlawful
process when they receive the ACDV dispute. Basically, all the Defendants do is review their own

internal computer screen for the account and repeat back to the ACDV system the same information

that it already had "pone to the credit bureaus.
29. Wher Defendants receive a consumer dispute through e-Oscar, it does not conduct a

substantive review of any sort to determine whether or not the information already in its computer

system is itself accurate.

 

30. In response to Plaintiff's dispute, the Defendants did n “i
ensure or verify the accuracy of the disputed information and there
U.S.C. § 1681s-2(b) by failing to review all the relevant information that v
bureaus and fully and properly investigate PlainttPs disputes

31. Defendants also violated 15 USC. § 1681s-2(b) by Nae incomplete and

 

inaccurate information that omitted th proper dispute status and relevant circumstances of the debts.

 

32. Defendant Truist Bank violated 15 U.S.C. §§ 1681b(f and 1681q by obtaining

| pee |
Plaintiff's credit report without a permissible purpose in May 2018 and March 2019. Although the
Plaintiff did not auth orize Truist Bank to make a hard inquiry into her credit file, Truist Bank falsely

|
represented to a credit bureaus that Plaintiff had authorized a hard pull of her credit file.

 

 
  
  
   
  
  
  
 
   
  
 

: I
og | @  @
r} 33. Defendants’ violations ruined Plaintiff's credit and prevented her from obtaining
crit and/or siseubed her from applying for credit, and Plaintiff suffered and suffers from stress
due to the stress that is attendant with coping with the credit damage and endeavoring to have the
erroneous information removed or corrected.

34, Plaintiff seeks $50,000 in actual damages and $7,000 in Statutory damages for
Defendants’ violations under the Act.

35. Plaintiff seeks an additional $100,000 in punitive damages for Defendants’ violations
because Defendants’ violation were the result of an intentional policy to short-circuit their
responsibilities of the FCRA in the name of saving money on investing disputes and earning
more money from consumers who pay the debts out of frustration of no ‘ being able to correct the
information.

PRO SE PLAINTIFF

 

 

 

 
